Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5 June 2018. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.
Information Disclosure Statement
	The Japanese, Chinese and Korean patent documents cited in the information disclosure statement of 5 June 2019 have been considered with respect to the provided English abstracts.
Drawings
The drawings were received on 5 June 2-19.  These drawings are acceptable.
Allowable Subject Matter
Clams 1-32 are allowable.
The following is an examiner’s statement of reasons for allowance: 
There is no teaching or suggestion in the cited art of record of a Cd-free quantum dot having a core comprising In, Zn, Se and P in the claimed molar ratio. The closest prior art are U.S. patents 9,620,686 and 9,478,700. While U.S. patent 9,620,686 teaches InZnPSe cores, the reference does not teach or suggest the molar ratios of the components of these cores. U.S. patent 9,478,700 teaches InZnPSe cores and the method for making them by the process in U.S. patent 7,588,828, where the molecular cluster used in the process is form in situ.  The reference does not give any guidance as what the molar amounts of In, Zn, P and S or Se should be in the produced core and there is only one example where the molar amounts of In, P, Zn and S are . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
4/6/21